PAUPERS   OATH
                       CAUSE No.    01-14-00429-CV




                                             IN THE COURT OF APPEALS


                                              FIRST DISTRICT OF TEXAS
                                                                                              DBCHzou
                                               IN    HOUSTON
                                                                                     eta*              ARR"*
    STATE     OF   MISSOURI
    county     of Iane^

                          AFFIDAVIT OF       MOTION REINSTATE        CASE

     BEFORE ME The undersigned authority on this day personally
appeared (LgMnflicb (fDfm\fTL MofakSwho being by me duly sworn on oath
state.
         TO   THE HONORABLE    COURT:


 Iln requesting that the      MOTION     FOR NEW TRIAL     the

 statement made in this af fi davit ,__are true and correct.


                                              friDf)                §ks
  SUSCRIBED AND SWORN TO BEFORE ME SgbfinlAft ^IfWfllg^.^n^ this H^
day of OrtobpY"          20 \L\
                                                                   L
                                             Notary Public State of Missouri



                                                    PRINTED NAME
 My Commision Expires.

   -W(XK4 "21 9oi?
                                                                       SHIRLEY L POWELL
                                                                   Notary Pubte - State ofMissouri
                                                               My Commission Expires January 27,2018
                                                                           Taney County
                                                                      Commission 914868663
                                  CAUSE No, 01-14-00429-CV




  REYNALDO    MORALES.                            IN THE COURT OF APPEALS
    Appellant,


      vs.                                          FIRST DISTRICT OF TEXAS



TRAVELERS INDEMNITY CO. OF
                                                             AT HOUSTON
  CONNECTICUT,
       Appellee,



        TO THE HONORABLE JUDGE OF SAID COURT£


        COMES NOW, Reynaldo Morales the appellant in the above,
entitled and numbered cause, and files this Motion to Reinstate of-
Case and would respectfully show the Court the following;

                               BACKGROUND



        This is a workers compensation case.Plaintiff sustained an
injury of my employment on March 17, 2000. I was assigned claim number
00166 571 by the division of Workers Compensation. A dispute arose between
Plaintiff and Defendant about the extent of Plaintiffs compensable
injury, a hearing was held before the Division of Workers Compensation
on December 10th, 2008, to determine whether Plaintiff* compensable
injury of March 17 2000, included cervical and lumbar radiculopathy,
herniated disps at C4-5 and C5-6,herniated discs at L4-5and L5-S1 and
instability of lumbar spine.The hearing officer issued a written decision
for i-ibs Appeal.

            The hearing officer ruled that Plaintiffs compensable injury of
Marctri 17 2000 did not include cervical and lumbar radilucopathy, herniated-
 tfiscss at C4^5, C5-6 and L4-5 LS ^i . ^ •
                                 5,L5-Sl,and instability of lumbar sPine,the

                                    i©F3
 Reazon of this decision was ,because never were presented and disscused
 all the proofs of this damages in front of the hearing officer.




     Plaintiff originally filed suit on September 11, 2009 and it was
assigned cause number DC-09-12253-B,The case was set in the 44th-
Judicial District Court of Dallas County. Following a hearing on Defendants
mot ion,Judge Carlos Cortes entered judgment*
           On April 5th 2010 Judge Carlos Cortes signed the judgment
and the same time LOCKED the petition of the Defendant.


      And the Judge Carlos Cortes gave an opportunity to show up at court
      on September 7th 2010,. The     Plaintiff never showed up at court the
Plaintiff he had not plenty money for his bus ticket and the case was
Disaissed for want of Prosecution.

       On December 20th 2010 the plaintiffs case was sent by mistake to
192th Judicial District Court With Judge Craig Smith following a hearing
on Defendants Motion Judge Craig Smith entered judgment in favor of
Defendant on May 9th 2011. The Plaintiff filed a motion to reinstate of
Case and the case was sent back to the 44th Judicial Court with Judge
Carlos Cortes.



     WHERE, PREMISES CONSIDERED, APP6.V.JANT Reynaldo Morales PRAYS
     to the Court granst this MOTION REINSTATE OF CASE, and order that
     the Kppe\a.&mt   takes the benefits he deserves by law of this Law-
     Suit and the same time a final Hearing.

                                    VERY TRULY YOURS




                                        ALDO   MORALES
              CERTIFICATE   OF   SERVICE



This is to certify that I have forwarded a true and correct

copy of the foregoin instrument,A?PELUvAlTS MOTION TO REINSTATE
OF CASE on this day of      Ik-tU OP htt^BE*, lbV\
as follows;




BY CERTIFIED MAIL.




                                       Jfa lh&££
                                   EVNALDO MORAL?




                                      JaFf
 CERTIFICATE        OF   CONFERENCE.




FOR   MOTION   TO   REINSTATE   CASE.
                                         CAUSE No, 01-14-00429-CV




      REYNALDO   MORALES.                                IN THE COURT OF APPEALS
        Appellant,


          vs.                                             FIRST DISTRICT OF TEXAS



    TRAVELERS INDEMNITY CO. OF
                                                                    AT HOUSTON
      CONNECTICUT,
           Appellee,


                     CERTIFICATE OF CONFERENCE FOR MOTION TO REINSTATE CASE FOR

                                   NEW   TRIAL



        TO THE HONORABLES JUDGES OF SAID COURT:

                 Comes now Reynaldo Morales, in the above and numbered cause, and files

         this Certificate of Conference for Motion to Reinstate Case for New Trial,

        and respectfully show to the Court the following:


                                 BACKGROUND




      ON September 11th 2009, The Plaintiff filed a Law-Suit and it was assigned cause-
   No. DC-o9-12253-B, the Case was set in the 44th Judicial DC of Dallas County.
      Following a hearing on Defendants Motion, Judge Carlos Cortez entered judgment
    ON April 5th 2010 Judge CARLOS Cortez signed the judgment. After that the Plaintiff
filed a MOTION TO REINSTATE OF CASE and it was MOTION FOR NEW TRIAL on February 27th 2012,
 and the MOTION was DENIED. ON February 7th 2013 PLAINTIFF filed in an Original Petition,
    Cause No DC-1300-310 in the 101th Judicial District Court, in Dallas County Texas,
   on May 10th 2013, the Court grants Defendants Motion for Summary Judgment, by a,
         SUBMISSION JUDGMENT SIGNED BY JUDGE MARTIN LOWY FROM THE lQlst JUDICIAL DISTRICT-
                                                                                   4

   COURT OF DALLAS COUNTY TEXAS. (See the Legal pages Attached).




                                                  lof2
                              S^J&flfl EmR(vt\n*J



                    This LAW-SUTT BELONGS TO THE CAUSE NO.DC-09-12253-B in the

       44th Judicial District Court of Dallas County, Texas,with Judge Carlos Cortez.
  there was      another change to do something, it was on 101st Judicial District,-

       Court in Dallas County with Judge MARTIN LOWY CAUSE No. DC-13-00310.

              I DISAGREE with the process during those four years I had been at District-

       Court. The Statute of Limitations Period has EXPIRED.

     TO THE HONORABLE FIRST COURT OF APPEALS, THE Appellant Reynaldo Morales, PRAYS
    TO be Granted with this MOTION for NEW TRIAL it is PENDING ON the CAUSE -

     No. DC-09-12253-B and it was Motion to Reintate        . Case for New Trial

     and was DENIED on February 27th 2012 by Judge Carlos Cortez in the 44th District-
   Court of Dallas County Texas.

        WHEREFORE, PREMISES    CONSIDERED, The Appellant REYNALDO MORALES PRAYS to the

   HONORABLE FIRST COURT OF APPEALS grants an opportunity, to show up at court, and
   Appellant takes everything by the way of this DISPOSITION OR LAW-SUTT.


                        CERTIFICATE OF SERVICE


   This is that, on this day of: ta.cz^ivg TJ^-frU 2014, I forwarded a tru and correct-
copy of the foregoing letter, with the proposed Appellants cCertificate of cConferen-
ce for Motion to Reinstate Case for New Trial.




                                                 RESPECTFULLY SUBMITTED.




                              lor 2.
   VIA US MAIL                          FEBRUARY 7TH,            2012,

Cleric of the court

44th Judcial District

600 Commerce St

Dailas, TX 75202

         Re;     Cause No DC-09- 12253*

                 Reynaldo Morales v. Travelers Indemnity of Connecticut
                 In the 44th-B Judicial Court of Dallas County, Texas

        Dear Sr. Christopher R. Lowe;

                 This letter serves as notification that Plaintiffs

          Motion to reinstate Case in the above-referenced case

          has been ordered set for hearing on February 27th 2012
          at 10;30 am. in the 44th Judicial Court of Dallas County
           located at 600 Commerce St Dallas TX 75202




                                        VERY TRULY YOURS,




     VIA CERTIFIED Wltm^^"^^^-^^*^
     DAVID KLOSTERBOER AND ASSOCIATES.

    130IE. COLLINS BLVD,   SUITE 490

    RICHARDSON , TEXAS 75081.

                                       SENDER: COMP1.E                -       ECfION                 COMPLETE THIS SECTION ON DELIVERY:
                                        a Complete items 1.2;and 3.Also complete                     A. Signs
                                           item 4 if Restricted Delivery is desired.
                                       • Print your name and address on the reverse                                           t^/^/K^c^1J3 Addressee
                                         so thatwecanreturn the cardto you.
                                       • Attach this card tothe back ofthemailplece,                 B, Received by(Printed Name)                          Jlvery ;
                                           or on the front ifspace permits.
                                       1. Article                                                    D. Is delivery address different fromitem17
                                                                                                          IfYES, enterdelivery address below:      D No




                                                                                                     3.          Type
                                                                                                            'Certified Mail    D Express Mail
                                                                                                          • Registered         D Return Receipt forMerchandise
                                                                                                          D Insured Mail       D C.O.D.
                                                                                                    4. Restricted Delivery? (Extra Fee)            Q Yes
                                       72. Article
                                           Artipla Number
                                                   Klnmhsr                '

                                          (Transfer from service label}        7011 0110 DDQg S54T 8270
               i-of b
                                       PS Form 3811, February 2004                     DomesticReturn Receipt                                   I02595-02-M-1540
                                                                               4RE
                                                                                 '000349
                                     CAUSE NO. PC-13-00310


   REYNALDO MORALES,                               §           IN THE DISTRICT COURT
       PLAINTIFF,                                  §
                                                   §
   VS.                                             §           101ST JUDICIAL DISTRICT
                                                   §
   TRAVELERS INDEMNITY CO. OF                      §
   CONNECTICUT,                                    §
           DEFENDANT.                              §           DALLAS COUNTY, TEXAS


                                            JUDGMENT

         A hearing/was held on the ((/            day of

 Defendant's Motion for Summary Judgment.

y*eeofdt-€3«istepfagrR.-Luwi. Plaintiff, pro se; alscrappeapedfHaving considered Defendant'

 Motion, Plaintiffs Response, and the pleadings on file in this matter, the Court finds the motion

 tobe meritorious. The court grants Defendant's Motion for Summary Judgment

         The court therefore enters judgment as follows:

         It is hereby ORDERED, ADJUDGED, AND DECREED, that Plaintiff take nothing by

 way of this suit;

         IT IS FURTHER ORDERED that all taxable court costs aretaxed against Plaintiff.

         All relief not otherwise granted is denied.



         Signed this [Q         day of /^L^a


                                               JUDGE PRESIDING




 JUDGMENT                                                                      Page 1 of 1

                                                       loFfc
                                        TAMPERING WITH THIS LABEL
                                        NULLIFIES THE CERTIFICATION
              Texas Dc
               Division of V
               7551 Metro Centei i/mt, hub iw - nusuu, icaos /0/H4-1UHU
               512-804-4000 • 512-804-4001 fax • www.tdi.state.tx.us




STATE OF TEXAS


COUNTY OF TRAVIS



                                     CERTDJICATION OF SPECIFIED INSTRUMENTS

The Commissioner of the Division of Workers' Compensation* as the chief administrative and executive
officer and custodian of records of the Division of Workers' Compensation has delegated to the undersigned
the authority to certify the authenticity of documents filed with or maintained by or within the custodial
authority ofthe Division ofWorkers' Compensation (DWC) ofthe Texas Department of Insurance.
Therefore, I, Tiffany Duarte, Chief Clerk of Proceedings for Hearings hereby certify that the attached
documents are true and correct copies of the documents described below. I further certified that the
documents described below are filed with or maintained by or within the custodial authority of the Division
of Workers' Compensation of the Texas Department of Insurance.

          Record File on docket number 00-166571-05: Reynaldo Morales
          v. Travelers Indemnity Company Of Connecticut

I FURTHER CERTIFY that these records are kept by the DWC in the regularcourse of business and it was
in the regular course of business of the DWC for an employee or representative of the DWC to make the
records or to transmit the information thereof to be included in such records; and the records were made at
or near the time or reasonably soon thereafter.

IN TESTIMONY WHEREOF, witness my hand and seal of office in Austin, Texas on June 25, 2010.




                                                              Rod Bordelon
      S    if} .♦• jA                                         Commissioner of the Division of Workers' Compensation



                                                              Tiffany Duarte
                                                              Chief Clerk of Pro




           Do notremove anyofthe attached records or detach thiscertification page. These actions nullify the certification.
                        "-. Tl^^^^^^^
     WI303HNHflU8r
                                     rj3 b
                            (T?                    $




                            *  l                   &          &
                            T* (/>                  0
                            <        o             -K
                            0\ XL

:>




0




                                00


     Mmmnm                      -J




                                              s        S F
                             SOI         ON01M35
                                         Gt£'0)O>-n3
                             Oo          2- •rZDG
                                         -t           at   -h
                                              OP    O    X
                                                         a




                     30fG
                                                                  -. Rji ,«+i.^--7p.-_:, .-
        VI   •*-

.;•>"




                                           i,IhI,i,[iIiIiiIi»«,Ii1i«II«t,,,,1IiIii,iI,i,hII,I1I




                            CO
                            63


                            a
                    D1
                   Qui cm        ,




                                                so


                                           PH



                                                If v.l




                                                                                                  "^VC5^?*:*?




                                     4M*                                                             - . . .. i£&»»o-%«C« *
                                                                    ¥7iHffi?'
                                               AUSTIN, TEXAS
     claimant Reeinaldn Morales
                                                          §
                                                          §
                                                          §   DOCKET NO.
    CARRIER




                                  CLAIMANT'S REQUEST rnp ppV[nv
    TO THE HONORABLE MEMBERS OF THE APPEALS PANEL:



                                                      ii.


  infe T* ^0n8iOfF/f Numb                                                                             Date



                             lT~e*" Contact Info



       Address.      K\ (5




 PV^.                                                                                   °W In lhej™anner cjjecfcgg;.

SJr^'-~                                     S~^: ******
P.O. B^x lf7^7rkerS' ComPeasj,tion
^wtin, Texas 78744-7787



Courier (Fed- Ex, UPS, etc.)1;
                                         ^^M^Retu.-Rece.pt                          DCertified MaiI/RetumR
Fax at '
                                         CCourier(PedEx, UPS, etc.)                 •- Hand del very
                                                                                    :-Courier (kdEXjL:pS
                                                                                    -Faxat '

duaiit Signature                                                   IMiic
                                                                       "«••. check,he appropriate*(*« above)


11 (Revisad 03/07)

iOO/ZOO^i
                                                   iayu"AaiN.no3    to^fc
                                                                             frOHZRfifi/Lfr   XV-I a7:it ort.,,„.
&\\-(Lt»n\p?re& P\h\L.tf.70^-01^0-000^2.*07'3O9 kssociteres.
  KtT; BAufaMi IV. Qq\££>

    I^Vioks S6UT      To \
Bvy CtenFfcb kMw- ^eTV)P.o K^£lp^ jjp lQfermgQ-QOQg-2.0? 3.1?




 1551 -Aero Cw^ie*. ^ ^lTi 10°




   Hoosroi) T#*s, 77002-.
Court of Appeals

First District


301 Fannin Street


Houston, Texas 77002



    RE: Court of Appeals Number: 01-14-00429-CV

         Trial Court Case Number: 2013-54065


    Style: Reynaldo Morales vs HD Architectural Products and Travelers Indemnity Co. of Connec

ticut.


           Dear Clerk



  Enclosed you find, a request for Re-hearing of Motion to Reinstate of Case for New Trial,

Certificate of Conference for New Trial, Affidavit of Motion to Reinstate of Case for New Trial

and a money order fee for the cost of the Motion.




 Thank You, for handling this matter for us.




                                                          VERY TRULY YOURS
                                                                                                                                                                                         iSfPf-if




   Visit ups.com® of call 1-800-J»ICK-JJPS®J1-800-742-5877)                                                                                                                                                                            Apply shipping do
   to schedule a pickup or find a drop off (otatiofrftear your —
   Domestic Shipments                                                                                                                                                                                                                  Do not use this enve
   • To qualify for the Letter rate, UPS Express Envelopes may only Contain                              .1BILB0X PLUS
     correspondence, urgent documents; and/or electronic media, and must                                 117-336-4405                                         0.3 LBS                LTR                1 OF 1          f.             UPS Ground
                                                                                                          rlfilLBOX PLUS
     weigh 8 oz. or less. UPS Express. Envelopes containing items other than                              3000 GREEN PIOUNTfiIN DR.                S107
                                                                                                                                                                                                                                       UPS Standard
     those listed or weighing more than 8 oz. vyjH be billed by weight.                                   3RP1NS0N HO 65616
                                                                                                                                                                                                                                       UPS 3 Day Select9
   International Shipments                                                                                SHIP TO:                                                                                                                     UPSWorldwide Exp
   • The UPS Express Envelope may be used only for documents ofnocommercja                                      COURT OF APPEALS                       fVs^Dfsteict-                                                    o
     value. Certain countries consider electronic media as documents. Visit                                     417-336-4405                                                                                            CO.

     ups.com/importexportto verify if your shipment is classified as.a document.I                               301' FANNIN ST
   • to qualify for theLetter rate> the UPS Express Envelope must weigh 8 oz. or lesr                           HOUSTON                            TX 77002
    UPS Express Envelopesweighing more than 8!oz. will be billed by weight.  \
                                 •            •                .          '' I
   Note: Express Envelopesare not recommended for shipments of electronic me<
   containing sensitive personal information or breakable items. Do notsend cash;
   or cash equivalent.




                                                                                                          [IPS NEXT DAY AIR SAVER
                                                                                                           •ROCKING           B:     12 05W 77F 13 9840 8856                                         IP


                                                                                                           PS
                                                                                                           ULL.ING:         P/P




                                                                                                           teference No.l:                0159671

                                                                                                                                         xol i4..aa.:ii                 NV45   57.OP    13/281   3B

International Shipping Notice —Carriage hereunder may besubject tothe rules relating*>:liability and other terms and/or conditions established by the Convention.fortheiUnitlcatipn of Certain Rules Relating toInternational Carriage by Air (the "Warsaw Convention")
Contract for theInternational Carriage ofGoods:by Road (the "CMRConveiiliMQJfcgiMaMn^                                                                                  with theExport Administration Regulations. Diversion contrary toUS. I-jw prohibited.
                                                                                                                                                                                                                                                1/10 PAC United P